Citation Nr: 1547806	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-29 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to type 2 diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides and as secondary to type 2 diabetes mellitus.

4.  Entitlement to a rating in excess of 20 percent for a right knee disability.

5.  Entitlement to a rating in excess of 20 percent for a left knee disability.

6.  Entitlement to a compensable rating for tinea, right popliteal fossa (skin disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to February 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cleveland, Ohio Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued 20 percent ratings for the Veteran's right and left knee disabilities and a 0 percent rating for his skin disability.  In August 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

A claim to reopen a claim of service connection for a bilateral hip disability, to include as secondary to the Veteran's right and left knee disabilities has been raised by the record (in an April 2015 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Regarding his claims seeking service connection, the Veteran has alleged that his diabetes, hypertension, and peripheral neuropathy are all related to exposure to herbicides during his service aboard the U.S.S. Shasta in the coastal waters of Vietnam (resupplying other ships) in 1972.  However, it does not appear that any attempts were made to verify his alleged exposure to herbicides.  In Gray v. McDonald, 27 Vet. App. 313, 326 (2015), the United States Court of Appeals for Veterans Claims (Court) held that certain offshore locations in Vietnam that were not considered "inland waterways" (and therefore not affording a presumption of exposure to herbicides) were so classified based solely on geographical characteristics, and that such a determination also required express consideration of the likelihood that such locations were nonetheless exposed to herbicide spraying.  In light of the Veteran's allegations and the Court's holding in Grey, additional development to ascertain whether the Veteran was exposed to herbicides, specifically while serving on the U.S.S. Shasta, is necessary.  In addition, the Veteran is not shown to have been afforded a VA examination with respect to his service connection claims.  VA examinations to secure medical opinions regarding the existence and etiology of the claimed disabilities (addressing both direct and secondary theories of entitlement) will be needed.

Furthermore, pertinent postservice treatment records appear to be outstanding.  The record shows that the Veteran has reported that he receives Social Security Administration (SSA) benefits based (at least in part) on some of the disabilities at issue.  Medical records considered by SSA in awarding the Veteran SSA disability benefits may contain pertinent information, are constructively of record, and must be secured.  Moreover, the most recent records of VA treatment the Veteran has received for the disabilities at issue in the claims file are dated in April 2015; any updated records of such treatment may also contain pertinent information, are constructively of record, and must be secured.

The Veteran submitted an April 2015 statement indicating that his knee and skin conditions have worsened since the most recent VA examination in September 2014.  Specifically, he indicated that he wears knee braces to prevent buckling (while the September 2014 examination report notes there was no instability or subluxation).  At the August 2015 hearing, he reiterated that his knee and skin disabilities had become worse since the September 2014 examination.  With respect to his skin disability, he indicated that it now encompasses a larger area (while the September 2014 examination report found no objective evidence of a skin disability).  In light of these allegations of worsening, the Board finds that contemporaneous examinations to determine the current severity of his right and left knee and skin disabilities are needed.  

Finally, as noted above, the Veteran's contentions have raised the matter of entitlement to a TDIU rating, which is considered part and parcel of his claims for increased ratings.  That claim requires development and AOJ initial adjudication with the Veteran's cooperation.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of the Veteran's service personnel records, to specifically include all duty assignments and history of duty stations.  The AOJ should also secure a ship history for the U.S.S. Shasta to determine where the ship operated in the coastal waters of Vietnam during the Veteran's service (in 1972).  The AOJ should also ask the Veteran to provide identifying information (dates, locations, etc.) regarding his alleged exposure to herbicides while serving aboard the U.S.S. Shasta in 1972.  Thereafter, the AOJ should determine whether the information provided is sufficient to seek verification of such exposure.  If so, the AOJ should request from the C&P service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were sprayed in areas in close proximity to the U.S.S. Shasta's location in the coastal waters of Vietnam.  If exposure is not verified by the request to C&P, verification should be sought from the Joint Services Records Research Center (JSRRC).  The AOJ should forward a list of the Veteran's service dates and duty locations (specifically those in the coastal waters of Vietnam) as well as his contentions regarding the nature of his exposure to herbicides in service to the JSRRC and request verification of such exposure.  The results of this development should be outlined in a memorandum for the record.  If the information is insufficient, or if the Veteran does not timely respond regarding his alleged exposure, the AOJ should forward the case to a JSRRC coordinator for a formal finding that the information provided is insufficient to verify exposure to herbicides in service.

2. The AOJ should secure from SSA a copy of the determination awarding the Veteran SSA disability benefits and copies of all medical records considered in connection with the determination.  

3. The AOJ should also secure for the record complete copies of all updated records (those not already in the record) of VA evaluations or treatment the Veteran has received for the disabilities at issue in this appeal, to specifically include all such records generated since April 2015.

4. After the development ordered above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected right and left knee disabilities.  The examiner must review the entire record in conjunction with the examination.  Findings reported should be sufficient to allow for rating under all applicable criteria.  All indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  In addition, the examiner should comment on the functional impact the knee disabilities would be expected to have on the Veteran's ability to work, specifically noting the types of employment precluded by the disabilities, and those that remain feasible despite the disabilities.

All opinions must include a complete rationale.

5. The AOJ should also arrange for a dermatological examination of the Veteran to determine the current severity of his skin disability.  The examiner must review the entire record in conjunction with the examination and must be provided a copy of the criteria for rating the skin disability.  Findings reported should be sufficient to allow for rating under all applicable criteria.  The examiner should specifically note whether or not the Veteran currently has a skin disability, the type, the anatomical areas of involvement, the percentage of the Veteran's entire body and exposed areas affected, and the types and extent of treatment required for the disability in the preceding 12-month period.  In addition, the examiner should also comment on the functional impact the skin disability is expected to have on the Veteran's ability to work, specifically noting the types of work that would be precluded by/inconsistent with the skin disability.

All opinions must include a complete rationale.

6. If the Veteran is determined to have been exposed to herbicides in service, the AOJ should arrange for him to be examined by an appropriate physician to confirm the diagnosis of diabetes mellitus and determine the likely etiology of his hypertension and peripheral neuropathy (i.e, whether they are directly related to his service, or related to a service connected disability).  

7. The AOJ should then review the record and readjudicate the claims, to include entitlement to a TDIU rating in the context of the claims seeking increased ratings for right and left knee and skin disabilities (following all further development indicated, completed with the Veteran's cooperation).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

